Exhibit 10.1

 
FOURTH AMENDMENT
TO
REVOLVING NOTE


THIS FOURTH AMENDMENT (this “Fourth Amendment”) is made to that certain
Revolving Note dated as of May 29, 2003 (the “Note”) in favor of MARK A.
EMALFARB TRUST U/A/D dated October 1, 1987 (the “Lender”) by a wholly-owned
subsidiary of DYADIC INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), Dyadic International (USA), Inc., a Florida corporation (formerly
known as Dyadic International, Inc.) (the “Borrower’s Predecessor”) and assumed
by the Borrower pursuant to an Assumption Agreement dated October 29, 2004 by
and between the Borrower and the Lender.


RECITALS:


A. The Note is secured pursuant to the terms of a Security Agreement dated as of
May 29, 2003.


B. Capitalized terms not expressly defined herein shall have the meaning
assigned those terms in the Note, as amended by First Amendment dated February
13, 2004 and Second Amendment dated August 19, 2004.


C. Lender owns and holds the Note.


D. Borrower has requested that Lender extend the scheduled Maturity Date under
the Note until January 1, 2009.


AMENDMENT TO NOTE:


NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged by Lender, Borrower and Lender hereby agree as follows:


1. Incorporation of Recitals. The foregoing Recitals are incorporated herein and
by this reference made a part hereof, and this Fourth Amendment shall be
construed in accordance therewith.


2. Amendment of Maturity Date. The Note shall be amended by deleting all
references contained therein to the phrase “January 1, 2008” and substituting
therefore the phrase “January 1, 2009”.


3. Attachment; Continued Effectiveness of Note. This Fourth Amendment is
attached to and forms an integral part of the Note. All of the provisions of the
Note, as amended by this Fourth Amendment, shall remain in full force and
effect.


4. Effective Date. This Fourth Amendment shall be effective as of March 21,
2007.


5. Counterparts. This Fourth Amendment may be signed in multiple counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute one and the same instrument.


DYADIC INTERNATIONAL, INC., a Delaware
corporation






Accepted:


MARK A. EMALFARB TRUST U/A/D October 1, 1987






By: /s/ Mark A. Emalfarb__________
Mark A. Emalfarb, Trustee